SALCINES, Judge.
Michael Ramon Williams entered into a negotiated plea concerning several drug-related offenses in three separate cases. He appeals from the judgments and sentences imposed thereon.1 We affirm in all respects without discussion except for a single preserved sentencing error upon which we reverse.
During the pendency of this appeal, Williams filed a Florida Rule of Criminal Procedure 3.800(b)(2) motion to correct sentencing error concerning the written sentence in circuit court case number 04-CF-4028 for count two, possession of cocaine. At sentencing, the trial court orally pronounced that Williams’ sentence for that conviction was time served. The written sentence, however, reflects a sentence of 78.2 months’ imprisonment.
The trial court did not rule on the rule 3.800(b)(2) motion within sixty days, thus constructively denying it. See Saulsberry v. State, 929 So.2d 664, 664 n. 1 (Fla. 4th DCA 2006). Accordingly, we reverse the sentence as to count two in circuit court case number 04-CF-4028 and remand for the entry of an amended sentence that conforms to the oral pronouncement. See id. at 664.
Affirmed in part, reversed in part, and remanded.
ALTENBERND and CANADY, JJ., Concur.

. In circuit court case number 04-CF-1850 (for an offense occurring on January 29, 2004), Williams entered a guilty plea to one count of possession of cocaine with intent to sell within 1000 feet of a church in violation of section 893.13(l)(e)(l), Florida Statutes (2003), a first-degree felony.
In circuit court case number 04-CF-2073 (for offenses occurring on February 2, 2004), Williams entered a guilty plea to the following three counts: (1) delivery of cocaine in violation of section 893.13(l)(a), Florida Statutes (2003), a second-degree felony; (2) possession of cocaine in violation of section 893.13(6)(a), Florida Statutes (2003), a third-degree felony; and (3) possession of cocaine with intent to sell in violation of section 893.13(l)(a), Florida Statutes (2003), a second-degree felony.
In circuit court case number 04-CF-4028 (for offenses occurring on January 20, 2004), Williams entered a guilty plea to the following two counts: (1) delivery of cocaine within 1000' of a church in violation of section 893.13(l)(e)(l), Florida Statutes (2003), a first-degree felony, and (2) possession of cocaine in violation of section 893.13(6)(a), Florida Statutes (2003), a third-degree felony.
Williams stipulated that he qualified to be sentenced as a habitual offender and his plea included negotiated sentences in each case.